Citation Nr: 0407771	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-08 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids, status post hemorrhoidectomy.

2.  Entitlement to an effective date earlier than January 31, 
2002 for the grant of a 10 percent rating for scar, residuals 
of removal of abscess.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating actions:  a 
February 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which denied the veteran's claim for an increased 
(compensable) rating for hemorrhoids, status post 
hemorrhoidectomy, and from a September 2002 rating decision 
by the RO, which granted an increased rating for the 
veteran's service-connected scar, residuals of removal of 
abscess, from noncompensably to 10 percent disabling, 
effective January 31, 2002.  The veteran filed timely appeals 
to the RO's denial of an increased rating for hemorrhoids, 
status post hemorrhoidectomy and to the effective date 
assigned by the RO for the increased rating to 10 percent 
rating for his scar, residuals of removal of abscess, 
claiming entitlement to an earlier effective date for this 
increase.

The Board observes that the veteran also filed a timely 
appeal to that part of the RO's February 2002 rating decision 
which denied the veteran's claim for an increased 
(compensable) rating for scar, residuals of removal of 
abscess.  As noted above, in September 2002 the RO issued a 
rating decision which granted an increased rating for this 
disability from noncompensably to 10 percent disabling.  The 
RO noted in this rating decision that "This is considered a 
partial grant of the issue on appeal.  If this satisfies your 
appeal on this issue, please contact our office within 60 
days of notification."  In response, in November 2002 the 
veteran submitted a statement in which he indicated that, 
regarding his appeal as to his scar, residuals of removal of 
abscess, "I agree with the finding of 10% service connected 
compensation."  Therefore, as that issue has validly been 
withdrawn pursuant to 38 C.F.R. § 20.204(a), the issue of an 
increased rating for scar, residuals of removal of abscess is 
not before the Board at this time.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence, if any, will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, of filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As to the veteran's claim for an increased (compensable) 
rating for hemorrhoids, status post hemorrhoidectomy, the 
Board observes that, following an extensive review of the 
veteran's claims file, it does not appear that the veteran 
has yet been apprised of the enactment of the VCAA, and of 
the new rights provided to him thereunder.  Until recently, 
such VCAA notice was routinely provided to the veteran 
directly by the Board.  See 38 C.F.R. § 19.9(a)(2) (2002).  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002), finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) as it afforded less than one 
year for the receipt of additional evidence.  As such, a 
remand to the RO in this case is required for compliance with 
the notice and duty to assist provisions contained in 
38 U.S.C.A. § 5103(a) and (b) (West 2002).

As to the issue of an earlier effective date for the 
assignment of a 10 percent rating for scars, residuals of 
removal of abscess, the Board observes that this issue was 
first raised in a notice of disagreement submitted by the 
veteran in response to the VA's September 2002 rating 
decision granting the veteran's claim for an increased 
disability rating for this disorder.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case, this earlier effective 
date issue on appeal did not stem from an "application for 
benefits," but rather stemmed from a notice of disagreement 
to the effective date assigned by a VA rating decision.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

The Board observes that this VA opinion responded to the 
specific question, "Must the Department of Veterans Affairs 
(VA) notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement (NOD) submitted in response to VA's notice of 
its decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim?"  (emphasis added).  Thus, the 
opinion in VAOPGCPREC 8-03 contemplated a scenario in which 
the veteran had filed an application for benefits, VA fully 
satisfied it duty to assist and duty to notify the veteran as 
to the claim raised by the application, VA issued a rating 
decision granting part or all of the claim, and the veteran 
filed a NOD as to a "down-stream" issue based upon the RO's 
action in its rating decision, such as the disability rating 
or effective date assigned by the RO.  In the present case, 
the RO did not explicitly provide the veteran with the 
information and evidence necessary to substantiate the claim 
raised in his initial application for benefits, i.e., an 
increased rating for scar, residuals of removal of abscess.  
Thus, the Board finds that the present situation is 
sufficiently different from that contemplated in VAOPGCPREC 
8-03 that a remand is required in order to allow VA to 
provide the veteran with notice of the information and 
evidence necessary to substantiate his claim for an effective 
date earlier than January 31, 2002 for the grant of a 10 
percent disability rating for scar, residuals of removal of 
abscess.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish his claims 
for an increased (compensable) rating for 
hemorrhoids, status post hemorrhoidectomy 
and an effective date earlier than January 
31, 2002 for the grant of a 10 percent 
disability rating for scar, residuals of 
removal of abscess, and is informed of 
what evidence, if any, is needed from the 
veteran versus what evidence, if any, VA 
will attempt to procure.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to an increased (compensable) 
rating for hemorrhoids, status post 
hemorrhoidectomy and an effective date 
earlier than January 31, 2002 for the 
grant of a 10 percent disability rating 
for scar, residuals of removal of 
abscess.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.  



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



